Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 27, 1994, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
The sole purpose of reopening the Board’s prior decision in claimant’s case was to determine if there had been compliance with the procedural safeguards enunciated by the consent judgment of Municipal Labor Comm. v Sitkin (1983 WL 44294 [US Dist Ct, SD NY, Aug. 1, 1983, Carter, J., 79 Civ 5899]). Having found no substantial procedural violations, the Board adhered to its prior decision ruling that claimant had been terminated from his employment due to misconduct. Given that claimant failed to allege any procedural errors on this appeal, the Board’s decision must be upheld.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.